862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NESTLE FOODS CORPORATION, Appellant,v.KELLOGG COMPANY, Appellee.
No. 88-1371.
United States Court of Appeals, Federal Circuit.
Oct. 21, 1988.

Before MARKEY, Chief Judge, and RICH and EDWARD S. SMITH, Circuit Judges.
RICH, Circuit Judge.

DECISION

1
This appeal is from a decision of the Trademark Trial and Appeal Board (board) dismissing Nestle Foods Corporation's opposition to Kellogg Company's registration of the mark "DINERS' CHOICE" for "tea and flour based mixes for use in making waffles, pancakes, pastry, and confectionery."    We affirm.

OPINION

2
After carefully considering the board's opinion and each of the appellant's arguments, we affirm on the basis of the board's opinion.  We believe that the cumulative differences in the marks and the goods are such that confusion is not likely within the meaning of Lanham Act section 2(d) (15 U.S.C. 1052(d)).